signiticant index no tax_exempt_and_government_entities_division department of the treasury g internal_revenue_service washington d c sep tep re company dear this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending subject_to the condition that the company makes sufficient contributions to meet the minimum_funding_standard for the plan for the plan years ending through standard by without requesting a waiver of the minimum_funding through respectively has been granted -you agreed to this condition in a letter dated date if the condition is not met _ the waiver for the plan_year ending is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is equal to the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of the company received a waiver of the minimum_funding_standard for the plan for the plan_year ending required to satisfy the minimum_funding_standard for the plan for the plan years ending subject_to the condition that contributions and be timely made documentation provided with the current request shows full compliance with this condition the company is a manufacturer of narrow fabric products both elastic and non-elastic primarily for the intimate apparel industry its major customers are multinational apparel companies the current financial hardship was brought on by a decline during the last decade in demand by the intimate apparel market for domestically produced textiles from increased from dollar_figure - company's sales volume fell from two customers to in to dollar_figure the due in part to the bankruptcy of in in order t to affect a recovery_of its business the company has taken a number of steps to improve its financial condition these steps included a reduction in production personnel and expenses estimated to save more than dollar_figure on an annual basis a broadening of its product mix new marketing initiatives aimed toward new medical and industrial markets a widening of its customer base and the amendment of the plan to cease benefit accruals as of the company's cash-flow projections show stabilized sales and a positive net_income in future years the company believes it has a reasonable plan in place for keeping the business successful furthermore current economic conditions in the u s where the dollar is at historic lows relative to foreign_currencies should improve the marketability of products manufactured domestically _it is obvious from the financial information provided by the company that it has experienced a substantial business hardship while it is not clear that a financial turnaround will take place it is clear that the company will not be able to meet the minimum_funding_standard for the plan_year ending without compromising its ability to maintain ongoing operations because the company's financial recovery is not certain and because the plan is only funded ona current_liability basis the request for a waiver of the minimum_funding_standard for the plan for the plan_year ending condition described above has been granted subject_to the your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived funding deficiencies remain unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establisnment of a new profit sharing-plan or any other retirement_plan by the company covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the _ code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager oo to the manager and to your authorized representative pursuant toa power_of_attorney on file in this office if you require further assistance in this matter please contact at sincerely yours m2 david m ziegler manager ep actuarial group
